Citation Nr: 0620543	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right hand.

2.  Entitlement to an initial compensable disability rating 
for a scar of the right hand. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to service connection for nerve damage to the right hand, and 
from a March 2002 rating decision which granted service 
connection and assigned a noncompensable rating for a scar of 
the right hand, effective June 28, 2000, and continued the 
denial of service connection for nerve damage of the right 
hand.  

A hearing was held before a decision review officer at the RO 
in December 2001.  The veteran failed to appear for a 
February 2005 video conference hearing before the Board. 

These issues were previously before the Board in April 2005, 
but were remanded for additional development.  The requested 
actions have been completed, and the case has been returned 
to the Board for further review. 


FINDINGS OF FACT

1.  There is no relationship between any current damage to 
the right hand and an injury during active service.  

2.  The scar of the veteran's right hand is not painful, 
tender, ulcerating, unstable or superficial, and does not 
result in limitation of function or approximate an area of 
144 square inches. 


CONCLUSIONS OF LAW

1.  Nerve damage to the right hand was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005). 

2.  The criteria for a compensable initial evaluation for a 
scar of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, 
Codes 7803, 7804, 7805 (2002 & 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  .  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran was not provided with a VCAA letter 
prior to the initial adjudication of his claim.  However, the 
AMC has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letter dated May 2005.  This letter told the veteran what 
evidence was needed to substantiate the claims for service 
connection and for an increased evaluation.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
letter specifically notified the veteran to submit any 
relevant evidence in his possession.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in September 
2005, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice letter regarding the service connection claim 
did not contain information as to the assignment of an 
effective date or rating.  However, as the veteran's claim is 
being denied and no effective date will be assigned, the 
failure to provide the veteran with this information cannot 
possibly result in any harm to his claim.  The denial of his 
claim also means that a percentage rating will not be 
assigned, thus that element of Dingess notice is not 
implicated in this case.

As to the claim for a higher initial evaluation, service 
connection has been granted, and the first three Dingess 
elements are substantiated.  A further VCAA notice is not 
required.  Dingess.  The Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  VA has afforded the veteran two medical 
examinations and obtained a medical opinion.  He offered 
testimony at a hearing before a hearing officer in December 
2001.  Records from the Social Security Administration have 
been obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Service Connection

The veteran contends that he has developed a neurological 
disability of the right hand as a result of an injury 
sustained during active service.  He notes that he developed 
a blister on this hand during service, which became infected 
and required neurological treatment.  The veteran notes that 
he currently experiences numbness of the right hand, and he 
believes that this is a residual of the injury sustained 
during service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records show that on August 31, 1978 the 
veteran was seen with complaints of a painful right hand for 
the past two days.  He believed a blister had become 
infected.  On examination, there was a calloused area with 
questionable exudate on the palm side of the ring finger of 
the right hand.  The dorsal side of the hand was also 
edematous at the knuckle.  The calloused area was painful to 
touch.  The assessment was an infected blister with calloused 
area.  

Service medical records dated September 15, 1978 show that 
the veteran was again seen for the blister of the right hand.  
Records dated October 5, 1978 state that there was edema of 
the left hand secondary to an infected blister.  October 11, 
1978 records state that the hand was swollen, but that the 
wound was dry and healing well.  The veteran complained of 
numbness of the 3rd and 4th fingers.  He was apparently 
undergoing follow up care after some form of surgical 
treatment, and he was referred to physical therapy.  

The veteran underwent physical therapy for his injury during 
the remainder of October 1978.  Records dated November 1, 
1978 state that the wound was dry and healing.  There was 
full passive range of motion of the hand, and 50 percent 
active range of motion.  December 15, 1978 records show that 
an examination was negative.  The remainder of the veteran's 
service medical records is negative for treatment or 
complaints regarding the right hand.  There does not appear 
to be a discharge examination available for review.  However, 
June 1982 records show that the veteran was undergoing 
outprocessing, and did not have any medical problems.  

Records from Lincoln Community Health dated in May 1984 
report the veteran had subjective complaints of right hand 
swelling and pain.  He was to be seen by a neurosurgeon and 
was apprehensive about this appointment.  These records did 
not include a diagnosis or report a history. 

The veteran underwent a private evaluation in April 1999.  He 
had a history of hypertension for the past seven years.  The 
veteran complained that his left arm was falling asleep.  The 
assessments included hypertension, poorly controlled. 

Private treatment records from September 1999 show that the 
veteran complained of three episodes of numbness of the left 
arm and leg over the past week.  The assessment was transient 
ischemic attacks associated with transient left sided 
numbness.  

November 1999 private treatment records show that the veteran 
underwent a private neurological evaluation.  His current 
problems included numbness in the hands, diabetes mellitus 
diagnosed in August 1999, and hypertension diagnosed ten 
years previously.  His medical history included hand surgery 
for treatment of a traumatic injury of the right hand.  The 
veteran's problems were said to have begun the previous 
summer after sustaining a right knee injury.  He noticed that 
his hands began to feel as if they had gone asleep, and he 
had some numbness of the legs, too.  

Following the examination, the assessment was that the 
veteran had a clear asymmetry between his right side and his 
left side.  He was to undergo electromyography (EMG) and 
nerve conduction studies.  Given the history of hypertension, 
he was to also undergo a magnetic resonance imaging (MRI) 
study to rule out the possibility of a small ischemic event.  

February 2000 private records which show that the veteran was 
being followed for complaints of numbness in his hands and 
feet.  The veteran was noted to be diabetic and hypertensive, 
and testing was arranged.  The assessment said that the 
veteran was doing reasonably well from a neurologic 
standpoint.  The examiner believed that the veteran had some 
very subtle sensory deficits which are still most compatible 
with his diabetes.  An EMG and nerve conduction studies had 
been normal, but this did not exclude very mild early 
neuropathic changes.  

The veteran was involved in an automobile accident in July 
2000.  A MRI study revealed L5 to S1 disc herniation.  

August 2000 private records show that the veteran had 
experienced back pain since a July 2000 accident.  His past 
medical history included a nerve injury in the right forearm 
when he was in the military, as well as diabetes and 
hypertension.  The remainder of these records does not 
address any complaints of the right arm.  

Private physical therapy records from December 2000 show that 
the veteran was seen for lumbar pain and strain.  His 
personal medical history was said to include right arm nerve 
damage.  No further mention of the right arm was made during 
the examination and treatment.  

January 2001 and February 2001 private records indicate that 
the veteran was followed for numbness in his hands.  He was 
noted to have been previously examined in November 1999 and 
February 2000, when an MRI had shown some evidence of small 
vessel deep frontal disease secondary to hypertension.  Nerve 
conduction studies had shown no evidence of any neuropathy.  
The assessment was that the veteran continued to have 
problems with numbness of the right arm and leg, which was 
more extensive than previously.  He was at high risk for 
small vessel disease in the brain due to diabetes and poorly 
controlled hypertension.  

The veteran continued to complain of numbness in his limbs at 
a February 2001 private examination.  The assessment stated 
that there was no evidence of any new transient ischemic 
attacks, and that his dysesthesia may be more in tune with 
his hypertension and diabetes.  The veteran was strongly 
encouraged to exercise and loose weight and the examiner said 
the veteran's most serious issues were his excessive weight 
and his uncontrolled hypertension.  

The veteran testified at the December 2001 hearing that he 
had injured his right hand on parallel bars during basic 
training.  His right hand became swollen and blistered, which 
required some surgical treatment.  The veteran said that he 
was not told that this injury had affected his nerves.  
Instead, he was told that he had an infection, which was 
treated with antibiotics.  The veteran stated that he 
continued to complain of numbness in service between 1980 and 
1982.  He said that his problem made it difficult to grip 
things and to throw a ball.  The veteran noted that he had 
sought treatment for his complaints not long after discharge 
from service from the facilities of Lincoln Community Health.  
The veteran added that private doctors had told him he had 
sustained probable or possible nerve damage in his right 
hand.  See Transcript.  

An April 2002 SSA decision notes that the veteran was 
disabled from work.  His disabilities included degenerative 
disc disease, right knee fracture, heart disease, diabetes, 
obesity, hypertension and sleep apnea.  The decision did not 
note the veteran's right arm complaints or any history of 
treatment in service.  

The veteran was afforded a VA neurological examination in 
March 2002.  His records were reviewed in conjunction with 
the claim.  Related medical problems were noted to include 
diabetes, high blood pressure, obesity, and nicotine abuse.  
Following the examination, the neurologic conclusions were 
blister on the right hand 24 years ago, neurologically 
negative today, and history of episodic right dysesthesias 
and hemiparesis, neurologically negative today.  

The veteran also underwent a VA examination of the hands in 
March 2002.  The claims folder was reviewed in conjunction 
with the examination.  The history of the blister, infection, 
and surgical treatment in service was noted.  In addition, 
the veteran's other neurological complaints were noted.  He 
currently reported numb feelings and frequent episodes for 
his right hand, as well as similar feelings in the left hand.  
At the conclusion of the examination, the examiner stated 
that he did not believe it is likely that the veteran's 
current right hand disability resulted from the treatment of 
the infected blister in 1978.  

In February 2003, Byron Randolph, M.D., of Lincoln Community 
Health Center, reported that the veteran had presented with 
numbness in the third, fourth and fifth digits (apparently of 
the right hand).  The veteran attributed these symptoms to 
surgery performed in service.  Dr. Randolph summarized that 
EMG and MRI studies at Duke University Hospital in 2000 had 
shown no neurologic deficit, although the MRI had shown small 
vessel disease.  Neurologists attributed this to diabetes and 
hypertension.  The current diagnosis was unclear, and a 
repeat of the neurologic evaluation and nerve conduction 
study were probably needed with review of the service medical 
records.

Analysis

The service medical records confirm that the veteran 
developed an infected blister during basic training, and that 
his problem required on and off treatment including physical 
therapy for a month.  Although, the service medical records 
subsequent to November 1978 are negative for any complaints 
or treatment of a right hand disability, and he was noted to 
be free of medical problems during outprocessing in June 
1982; these records satisfy the requirement of an in-service 
injury.

VA and private medical records do not document a current 
neurologic disability of the hands.  Indeed, the current 
examinations and studies rule out such a disability.  
Although Dr. Randolph recommended further examination and 
studies, he was apparently unaware that a VA examination had 
been conducted with review of the service medical records.  

Notwithstanding the veteran's subjective complaints, the 
diagnostic studies and examinations have taken these 
complaints into account and found no neurologic disability.  
The veteran is not competent to diagnose a neurologic 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The weight of the evidence is against finding a current 
neurologic disability or residuals of a nerve injury.

The evidence does document small vessel disease in the right 
hand, but there is no competent evidence that this is related 
to nerve damage or any other disease or injury in service.

The veteran was afforded a VA neurological examination and a 
VA examination of the hand by two separate doctors.  Each of 
these doctors reviewed the veteran's medical history in 
conjunction with the examination.  After the examination and 
review, neither of these doctors was able to relate the 
veteran's current complaints to the injury sustained in 
service.  These opinions are uncontroverted by any other 
medical professional.  Therefore, the Board concludes that 
service connection for nerve damage of the right hand is not 
merited.  

In reaching this decision, the Board recognizes the veteran's 
sincere belief that the injury to his right hand in service 
resulted in his current complaints.  However, the veteran is 
not a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Initial Scar Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

The Board notes that this appeal involves the veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection.  The Court has found that 
there is a distinction between a veteran's disagreement with 
the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating codes governing the evaluation of scars were 
changed during the course of the veteran's appeal. 

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (Nov. 19, 2003), citing to Landgraf 
v. USI Film Products, 511 U.S. 244 (1994).  

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(holding that, where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 
65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  

The March 2002 rating decision evaluated the veteran under 
the rating code for other scars.  The new rating code for 
other scars is unchanged from the old rating code, and states 
that the disability is to be rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Code 7805.  

However, there are other rating codes that must be 
considered, and these were changed effective August 30, 2002.  

According to the rating code in effect at the time of the 
veteran's claim, scars that are superficial, poorly 
nourished, with repeated ulceration were evaluated as 10 
percent disabling.  38 C.F.R. § 4.118, Code 7803 (2002).  
Scars that are superficial, tender, and painful on objective 
demonstration also merited a 10 percent evaluation.  
38 C.F.R. § 4.118, Code 7804 (2002).  

Under the rating codes that became effective on August 30, 
2002, scars that are superficial and unstable scars warrant a 
10 percent evaluation.  Note (1) for this rating code defines 
an unstable scar as one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
states that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803. 

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

In addition a superficial scar that does not limit motion and 
are 144 square inches or more will be evaluated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).

These rating codes do not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The claims folder contains extensive medical records 
pertaining to treatment of the veteran's many medical 
problems, which for the most part are dated from 1999 to 
2002.  However, none of these records show any complaints or 
treatment relevant to the scar of the right hand.  

At the March 2002 VA examination of the hands, the veteran 
reported numbness of each hand.  The right hand had normal 
configuration, without obvious anatomical defect.  There was 
a one inch, linear, healed asymptomatic scar which was not 
retracted and nontender at the base of the right forefinger.  

The veteran could completely extend the fingers without pain 
or weakness.  When asked to touch the thumb to the fingers of 
the hand, he could do the same.  When the veteran was asked 
to flex the fingers to the palm of the right hand, he held 
his hand cuffed and said that was as far as he could move it.  
The examiner was able to move the fingers to the median 
crease of the palm without any resistance or pain.  

The veteran said that he had difficulty holding onto objects, 
but he was able to hold onto the examiner.  Moreover, he was 
observed to pick up his cane with his right hand, make a firm 
grasp, put his weight upon the cane, and walk favoring the 
right knee.  

The examiner stated that in relation to the infected blister, 
the only residual found was a small healed, asymptomatic 
scar.  The examiner did not believe it was likely that the 
current right hand disability resulted from the treatment of 
the infected blister.  The diagnosis of the March 2002 
examiner was an asymptomatic scar of the right hand.  

The Board finds that entitlement to an increased evaluation 
for the veteran's scar of the right hand is not warranted.  
The March 2002 examination was negative for evidence of pain, 
tenderness, ulceration, instability or superficiality.  
Therefore, a 10 percent rating is not warranted under either 
the old or new criteria that evaluate these symptoms.  
38 C.F.R. § 4.118, Code 7803, 7804 (2002); 38 C.F.R. § 4.118, 
Code 7803, 7804 (2005).  

The Board also finds that an increased evaluation under the 
rating code for other scars is not indicated.  

The March 2002 examination did not demonstrate any objective 
evidence of limitation of function of the right hand due to 
the scar.  Although the veteran stated he was unable to flex 
his fingers to the palm of his hand, the examiner noted that 
he was able to use his hand to both grip his cane and support 
his weight.  The veteran demonstrated full range of motion in 
his other movements.  

The examiner opined that the veteran's disability was not due 
to the treatment of the blister, and diagnosed the scar as 
asymptomatic.  Therefore, there is no evidence of limitation 
of function due to the scar, and no need to evaluate the 
veteran under this rating code and the rating codes pertinent 
to limitation of motion of the digits, found at 38 C.F.R. 
§ 4.71a, Codes 5228-5230 (2005).  

Finally, the Board has considered an evaluation of the 
veteran's scar under other rating codes, but there are no 
other relevant codes that would result in a favorable outcome 
to the veteran.  The veteran is not service connected for a 
scar of the head or face, and his scar is not large enough to 
receive a compensable evaluation.  38 C.F.R. § 4.118, Codes 
7800-7802 (2005).  

The weight of the evidence is against a finding that the scar 
meets or approximates the criteria for a compensable 
evaluation at any time since the effective date of the grant 
of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2005).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for nerve damage of the 
right hand is denied. 

Entitlement to an initial compensable disability rating for a 
scar of the right hand is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


